DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01/10/2022 has been entered.
Disposition of claims: 
Claim 11 has been canceled.
Claims 1-10 and 12-20 are pending.
Claims 1 and 14 have been amended.
The amendments to claim 14 have overcome the rejections of claim 14 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 32 through the last paragraph of page 34 of the reply filed 01/10/2022 regarding the rejections of claims 1-10, 12-14 and 18-20 under 35 U.S.C. 103 over Tang/Li and the rejections of claims 15-17 under 35 U.S.C. 103 over Tang/Li/Katakura/Lee set forth in the Office Action of 10/13/2021 have been considered. 
Applicant argues that the amendment of claim 1 overcome the outstanding rejections. 
Respectfully, the Examiner does not agree.
A proviso is added in the amended claim 1, wherein the proviso is “when Ar12 is a group represented by Formula 3B and R12 is 
    PNG
    media_image1.png
    145
    123
    media_image1.png
    Greyscale
 then a number of cyano group in Formula 1 is 2, 3, 4, or 5”.
The outstanding rejections were made over the Compound of Tang as modified by Li (1) (see paragraph 37 of the last Office Action and the figure below).

    PNG
    media_image2.png
    309
    555
    media_image2.png
    Greyscale

In the Compound of Tang as modified by Li (1), the structure corresponding to R12 (marked by a dashed circle in the figure above) is not identical to 
    PNG
    media_image1.png
    145
    123
    media_image1.png
    Greyscale
; thus, the proviso is not applied, and the Compound of Tang as modified by Li (1) still reads on the limitations of claim 1. The outstanding rejections except claim 14 are maintained. For claim 14, a new ground of rejections over Tang in view of Li is made in this Office Action.

Claim Objections
Claims 1 is objected to because of the following informalities: 
Applicant recites “when Ar12 is a group represented by Formula 3B and R12 is 
    PNG
    media_image1.png
    145
    123
    media_image1.png
    Greyscale
 then a number of cyano group in Formula 1 is 2, 3, 4, or 5”. The phrase should be “when Ar12 is a group represented by Formula 3B and R12 is 
    PNG
    media_image1.png
    145
    123
    media_image1.png
    Greyscale
 then the number of cyano group in Formula 1 is 2, 3, 4, or 5”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Tang) in view of Li et al. (“Bipolar host materials for high-efficiency blue phosphorescent and delayed-fluorescence OLEDs”, J. Mater. Chem. C 2015, vol. 3, page 12529-12538, hereafter Li).
Regarding claims 1-10 and 12-13, Tang discloses a condensed cyclic compound having a general structure (Formula (1) in [010] of the original document; pages 3-4 of the translated document).

    PNG
    media_image3.png
    157
    460
    media_image3.png
    Greyscale
, 
Wherein X can be O, S, Se; Ar1 can be phenyl and biphenyl; Ar2
Tang exemplifies Compounds (43) and (44) ([034]), as shown below.

    PNG
    media_image4.png
    322
    559
    media_image4.png
    Greyscale

Tang teaches that the condensed cyclic compound can be used to make a light emitting layer of an organic light emitting device (“electroluminescent device” on page 5 paragraph 3).
Tang exemplifies an organic light-emitting device (“Device Example 1” on page 14, paragraphs 3 through the last paragraph) comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound 5; “present invention”) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes.
The compound of Tang (Compounds (43) and (44)) does not have a CN group on the biphenyl substituent which corresponds to R12 substituent group of Applicant’s Formula 1.
Li discloses a condensed cyclic compound comprising a cyano substituted phenyl unit as the n-type unit and an N-phenyl-substituted carbazole as the p-type unit, and used as a host material for the phosphorescent emitter of an organic light emitting device (Abstract; the last paragraph of page 12533 through the first paragraph of page 12534). 
Li teaches cyano-decorated aromatic rings have been demonstrated as effective n-type units for construction of bipolar host materials, and excellent device performance has been 

    PNG
    media_image5.png
    137
    461
    media_image5.png
    Greyscale

Li exemplifies the substitution position of the CN group with respect to the carbazole unit in Compound m-CzCN (Scheme 1); that is, a CN group is substituted at the meta position of the benzene ring which is substituted to the meta position of the other benzene substituted by a carbazole group (see the relative position of the CN group and the carbazole group in the figure above; marked by a dashed circle). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Tang (Compound (43) or (44)) by substituting a CN group at the meta position of the benzene ring which is located at the meta position of the benzofurocarbazole unit (marked by an arrow in the figure of Compound (43) and (44) of Tang above), based on teaching of Li.
The motivation of doing so would achieve CN-decorated bipolar host material which provides excellent device performance in the organic light emitting device, based on teaching of Li.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant compound has the following structure. 

    PNG
    media_image6.png
    395
    784
    media_image6.png
    Greyscale

The condensed cyclic compound of Tang as modified by Li (1) has identical structure as Applicant’s Formula 1 of claim 1, wherein Ar11 is Formula 2; Ar12 is Formula 3B; A1 is dibenzofuran group; A2 to A4 are each a C5-C60 carbocyclic group (benzene); when Ar12 is a group represented by Formula 3A, then A1 is not a dibenzofuran group or a dibenzothiophene group; when Ar12 is a group represented by Formula 3A, then R11 to R14 is not Formula 4-1(5); when Ar12 is a group represented by Formula 3B and R12 is Formula 4-1(5), then the number of cyano groups in Formula 1 is 2, 3, 4, or 5 (Note that R12 is not identical to Formula 4-1(5) such that this proviso is not applied); X21 is a single bond; X31 is a single bond; X32 is O; R11 and R13 are each hydrogen; at least one selected from R11 to R13 is Formula 4-2(31); R1 to R4 and R14 are each hydrogen; a1 to a4 are 0, meeting all the limitations of claims 1-10 and 12-13.

    PNG
    media_image7.png
    401
    689
    media_image7.png
    Greyscale

Regarding claim 14, the Compound of Tang as modified by Li (2) has similar structure as Applicant’s Compound 314 of claim 14 (see the figure above). The only difference between the Compound of Tang as modified by Li (2) and Applicant’s Compound 314 is that the dibenzofuranyl group bonds to the central trivalent benzene ring through the substitution position 1 of the dibenzofuranyl group in Compound of Tang as modified by Li (2), while that bond is made through substitution position 2 of the dibenzofuran group of Applicant’s Compound 314, respectively. Therefore, the condensed cyclic compound of Tang as modified by Li (2) is one of position isomers of Applicant’s Compound 314.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound of Tang as modified by Li (2) by changing the bonding position between the central trivalent benzene ring and the dibenzofuranyl group from substitution position 1 to position 2 of the dibenzofuranyl group. The resultant compounds have identical structure as Applicant’s Compounds 314 and would represent the position isomer of the Compound of Tang as modified by Li (2). One of ordinary skill in the art would expect that condensed cyclic compounds having each respective structure would act in similar manner. The position isomer of the Compound of Tang as modified by Li (2) reads on all the limitations of claim 14.
Regarding claims 18-20, the condensed cyclic compounds of Tang as modified by Li (1) read on all the features of claim 1, as outlined above.
Tang teaches that the condensed cyclic compound can be used to make a light emitting layer of an organic light emitting device (“electroluminescent device” on page 5 paragraph 3).
Tang exemplifies an organic light-emitting device (“Device Example 1” on page 14, paragraphs 3 through the last paragraph) comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound 5; “present invention”) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes.
Tang does not disclose a specific organic light-emitting device comprising the compound of Tang as modified by Li (1) as the light emitting layer host material; however, Tang does teach and exemplifies the compound of invention by Tang can be used as a host material of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Tang by substituting Compound 5 of Tang with Compound of Tang as modified by Li (1), as taught by Tang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host material of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a second electrode (Al), and an emission layer comprising a first compound (Compound of Tang as modified by Li (1)) as a host and a second Ir(ppy)3 as a phosphorescent dopant disposed between the two electrodes, meeting all the limitations of claims 18-20.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Li et al. (“Bipolar host materials for high-efficiency blue phosphorescent and delayed-fluorescence OLEDs”, J. Mater. Chem. C 2015, vol. 3, page 12529-12538) as applied to claims 1-10, 12-13, and 18-20 above, further in view of Katakura et al. (US 2011/0006670, hereafter Katakura) and Lee et al. (US 2006/0103298 A1, hereafter Lee).
Regarding claims 15-17, the condensed cyclic compounds and the organic light emitting devices of Tang as modified by Li (1) read on all the features of claim 1, as outlined above.
The devices comprise a first electrode (ITO), a second electrode (Al), and an emission layer comprising a first compound (Compound of Tang as modified by Li (1)) as a host and Ir(ppy)3 as a phosphorescent dopant disposed between the two electrodes.
The emission layer material is composition comprising a first compound and a dopant. The composition does not include a second compound of claim 15.
Katakura discloses an organic light emitting device comprising a light emitting layer containing a phosphorescent dopant and a host compound represented by Formula (1) of Katakura ([023]-[024]).
Katakura exemplifies the host compound (Compound I-20 in [116]) used as the host material of light emitting layer of an organic light emitting device (Example I-4 in Table 1), as shown below.

    PNG
    media_image8.png
    258
    499
    media_image8.png
    Greyscale

Katakura teaches the host compound can be used with plurality of a known host compounds ([195]). 
Katakura teaches that it is possible to control the transfer of charges by making use of a plurality of host compounds, which results in high efficiency of an organic light emitting device. ([196]). Katakura further teaches the organic light emitting device of the invention provides low driving voltage, long emission lifetime ([022]).
Lee discloses organic light emitting device wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Tang as modified by Li (1) by adding a second host compound of Katakura (Compound I-20), as taught by Katakura and Lee.
The motivation of doing so would 1) control the transfer of charges, which results in high efficiency of an organic light emitting device comprising the compound based on the teaching of 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprise a first electrode (ITO), a second electrode (Al), and an emission layer comprising a first compound (Compound of Tang as modified by Li (1)), a second compound (Compound I-20 of Katakura), and a phosphorescent dopant of Ir(ppy)3 disposed between the two electrodes, meeting all the limitations of claims 18-20.
The light emitting layer material comprising a first compound (Compound of Tang as modified by Li (1)) and a second compound (Compound I-20 of Katakura) is equated with a composition.
The Compound I-20 of Katakura has identical structure as Applicant’s Formula H-1 of claims 15-17, wherein L1 is a dibenzothiophenylene group; d1 is 1; Ar1 and Ar2 are Formula 11 in claim 16 (and Formula 11-7 in claim 17); CY1 and CY2 are a benzene group; A21 is a single bond; R60 and R70 are hydrogen; e1 and e2 are 0.
The composition of Tang as modified by Li, Katakura, and Lee (1) meets all the limitations of claims 15-17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786